Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156399(44)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  BRENDA HERZEL MASSEY,                                                                                               Justices
           Plaintiff/Counterdefendant-
           Appellee,
                                                                    SC: 156399
  v                                                                 COA: 332562
                                                                    Oakland CC: 2015-148623-CH
  MARLAINA, LLC,
           Defendant/Counterplaintiff-
           Appellant,
  and
  DAWN MUELLER, STB BROKERAGE, and
  COLDWELL BANKER WEIR MANUEL,
             Defendants
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff/counterdefendant-appellee to
  extend the time for filing her answer is GRANTED. The answer submitted on October
  18, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2017
                                                                               Clerk